DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,237,362 to Jang in view of US 6,769,890 to Vigano’ et al (Vigano’).
Regarding claim 11, Jang discloses the compressor for a utility vehicle, comprising: 

at least one seal (seal 3 with integrated oil separating plate 4, figs. 10, 14; Column 15, lines 39-50), 
wherein in an assembled state, an oil sump (oil collecting part 17, figs. 10, 14) is present in the housing, and 
in the assembled state, the seal is arranged between the at least one housing cover and the at least one rotor housing and projects out of the oil sump (seal 3 is between housing 1 and cover 2 and covers the outer walls of oil collecting part 17 and hence, protrudes out of the sump 17, figs. 10, 14), wherein the seal is formed as a sealing panel (column 10, lines 39-67) and has multiple passage openings (oil separating plate 4 is integral with seal 3 and has openings 41, figs. 10, 14; col. 15, lines 43-50); and 
in the assembled state, in which the screw compressor and the oil sump are in a horizontal orientation, the seal is arranged vertically (see annotated fig. 10 below, compressor within housing 1 and oil sump 17 are in same orientation, gasket 3 is arranged orthogonal to oil sump 17; Jang).

		However, Jang does not explicitly disclose that the compressor is a screw compressor.
	However, Jang discloses that the compressor can be a kind of rotary compressor (see column 1, lines 40-45). One of ordinary skill in the art recognizes that a screw compressor is a type of rotary compressor. Vigano’ discloses a rotary compressor that is a screw compressor (See Fig. 4; Column 1, lines 16-25).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Vigano’ with the 

    PNG
    media_image1.png
    591
    670
    media_image1.png
    Greyscale

Regarding claim 12, Jang combined with Vigano’ discloses the screw compressor as claimed in claim 11, wherein the seal divides an interior of the housing asymmetrically into at least one first region and at least one second region (integrated oil separating plate 4 of seal gasket 3 divides the interior of the housing into two regions (first region as 215, and second 
Jang teaches, however, a finite number of predictable solutions to the disclosed problem: a) region 215 is smaller than region 216; b) region 215 is equal to region 216, and c) region 215 is larger than region 216 in fig. 8. Region 215 being the smaller region than region 216 is one predictable potential solution which one having ordinary skill in the art would have pursued with a reasonable expectation of success based on the intended operation of the applied prior art, which would have advantageously prevented the recovered oil from being undesirably trailed by the dynamic force of the oil-laden gas refrigerant, flowing along the U-shaped passage within the chamber 21, or from being discharged from the compressor into the condenser.  This finally improves the oil separating efficiency of the oil separator (Column 15, lines 29-38; Jang). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the applied prior art to include these taught limitations.

Regarding claim 13, Jang combined with Vigano’ discloses the screw compressor as claimed in claim 12, further comprising: 
an air/oil separator (oil separating plate 4, figs. 10, and 14, and oil separating screen 5, in fig. 14; Column 15, lines 39-50; Column 16, lines 4-25; Jang) and an air/oil separator inflow (inlet 13, figs. 10, 14; Column 10, lines 43-45; Jang), wherein 
the air/oil separator inflow opens into the housing interior of the screw compressor (fig. 10, Jang), and 
the passage openings of the seal are arranged in the vicinity of the air/oil separator inflow (figs. 10, 14, Jang).

Regarding claim 14, Jang combined with Vigano’ discloses the screw compressor as claimed in claim 13, wherein the air/oil separator inflow is formed in the housing cover (See Figs. 10, 14, Jang; in assembled state opening 13 will be there in cover 2 as well as the housing 1 to introduce the oil-laden gas refrigerant into the separation chamber).

Regarding claim 15, Jang combined with Vigano’ discloses the screw compressor as claimed in claim 13, wherein the air/oil separator inflow opens into the first region (first region  215, fig. 8, Jang) of the housing interior.

Regarding claim 17, Jang combined with Vigano’ discloses the screw compressor as claimed in claim 11, wherein the passage openings are of substantially round form (fig. 9; circular holes are shown; Jang).

Regarding claim 18, Jang combined with Vigano’ discloses the screw compressor as claimed in claim 11, wherein the passage openings are of circular form (fig. 9; circular holes are shown; Jang).

Regarding claim 19, Jang combined with Vigano’ discloses the screw compressor as claimed in claim 11, wherein the seal is formed at least in regions as a perforated plate (integrated plate 4 of seal 3 is perforated with holes 41, figs. 10, 14; Jang), with the regions situated in the housing interior in the assembled state (perforated plates in regions protrudes inside housing 1 in figs. 10, 14; Jang).



Regarding claim 21, Jang combined with Vigano’ discloses the screw compressor as claimed in claim 11, wherein the seal has screw bolt passage openings (bolt holes 61; figs. 4, 6, 10, 14; Column 11, lines 7-10; Jang) which are provided for passage of screw bolts (figs. 6; Jang) by which the seal, housing cover and rotor housing are screwed together (Fig. 6; Jang).

Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive.
Applicant argues that “Jang’s arrangements do not teach or suggest amended claim seal that is (i) ‘arranged between the at least one housing cover and the at least one rotor housing and projects out of the oil sump,’ and (ii) ‘arranged vertically’ when ‘in the assembled state ... the screw compressor and the oil sump are in a substantially horizontal orientation.’” However, the office, respectfully, disagrees. Jang discloses in column 15, lines 43-50 that “the oil-separating plate 4 is integrated with the gasket 3 into a single structure.” As such, the oil-separating plate 4 is part of the seal (gasket 3). Therefore, looking at figures 10 and 11, it is clear that the oil-separating plate 4 part of the seal 3 is projecting out of the soil sump. Furthermore, when the screw compressor is arranged in horizontal direction, the oil-collecting part also has a thickness in the same direction. As such, both are arranged horizontally. The gasket 3 is clearly disclosed to be orthogonal to the compressor (See annotated fig. 10 above). The claim is broad enough to read on fig. 10.

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.S/Examiner, Art Unit 3746      

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746